*860On Motion for Rehearing.
Defendant has filed the suggested re-mittitur within the time limited and plaintiff’s motion for rehearing is before us.
Consideration of plaintiffs motion has required a restatement of some of our original conclusions; and the foregoing opinion is filed in lieu of our original opinion of February 14, 1947, which is withdrawn. We have, for convenience, incorporated in the foregoing opinion such parts of the opinion of February 12, 1947, as did not require restatement.
Plaintiffs motion for rehearing is overruled.